                 Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 1 of 36




                               UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


     GREATGIGZ SOLUTIONS, LLC,

                 Plaintiff                                 Case No. 6:20-cv-00652


                 v.                                        JURY TRIAL DEMANDED


     UBER TECHNOLOGIES, INC.,

                 Defendant


                      ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        GreatGigz Solutions, LLC (“Plaintiff”) hereby files this Original Complaint for Patent

Infringement against Uber Technologies, Inc. (“Uber” or “Defendant”), and alleges, on information and

belief, as follows:

                                             THE PARTIES

1.      GreatGigz Solutions, LLC is a limited liability company organized and existing under the laws

        of the State of Florida with its principal place of business at 600 S. Dixie Highway, Suite 605,

        West Palm Beach, Florida 33401.

2.      On information and belief, Uber Technologies, Inc. is a foreign for-profit corporation organized

        and existing under the laws of the State of Delaware, with a principal place of business in the

        State of California. Uber may be served through its registered agent in the State of Texas at CT

        Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201. On information and

        belief, Uber sells and offers to sell products and services throughout the State of Texas, including

        in this judicial District, and introduces services via its infringing systems into the stream of



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
                Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 2 of 36




       commerce knowing and intending that they would be extensively used in the State of Texas and

       in this judicial District. On information and belief, Uber specifically targets customers in the

       State of Texas and in this judicial District.

                                        JURISDICTION AND VENUE

3.     This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331 and 1338.

4.     This Court has personal jurisdiction over Defendant. Defendant has continuous and systematic

       business contacts with the State of Texas. Defendant directly conducts business extensively

       throughout the State of Texas, by distributing, making, using, offering for sale, selling, and

       advertising (including the provision of interactive web pages and Mobile Applications) its

       services in the State of Texas and in this District. Defendant has purposefully and voluntarily

       made its infringing systems available to residents of this District and into the stream of

       commerce with the intention and expectation that they will be purchased and used by consumers

       in this District. On information and belief, Uber: (i) employs more than 5 Million Independent

       Contractors; (ii) completes more than 18 Million rides per day; (iii) claims a 65% market share in

       the   United    States;    and    (iv)   is     valued   at   more   than   $50   Billion.      See

       https://www.businessofapps.com/data/uber-statistics/.1

5.     On information and belief, Uber maintains a substantial and continuous business presence in this

       District, including Uber “Green Light” Service Centers in Austin and San Antonio.                On

       information and belief, such Centers are located at: (i) 507 Calles Street, Suite 120, Austin,

       Texas 78702; and (ii) 121 Interpark Blvd., Suite 501, San Antonio, Texas 78216. See below. On

       information and belief, the Uber Green Light Centers are locations in which users of the Uber

       infringing apparatus can: (i) apply to drive as an Independent Contractor for Uber; (ii) obtain


1
 All references to Internet content, unless noted otherwise, are cited as of July 16, 2020, and as accessed
from a location in the State of Texas.

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                2
                 Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 3 of 36




         assistance with Uber documents; and (iii) ask questions about an Uber account. See, e.g.,

         https://www.hyrecar.com/blog/uber-greenlight-hub/.




See Google Map Image of Uber Green Light Center at 507 Calles Street, Suite 120, Austin, Texas.




See Google Map Image of Uber Green Light Center at 121 Interpark Blvd., Suite 501, San Antonio,

Texas.

6.       Further on information and belief, Uber maintains a substantial business presence in this District

         in the form of its 17,000 square foot high-end office space in downtown Austin at 201 East 3rd


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                               3
              Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 4 of 36




     Street. On information and belief, the Austin headquarters is the location from which Uber

     operations across seven states are managed (including Texas, Oklahoma, Louisiana, Colorado,

     Kansas, Missouri, and Utah).       See https://www.statesman.com/BUSINESS/20180302/Uber-

     doubles-Austin-workforce-as-part-of-Texas-expansion.

7.   On information and belief, Defendant maintains an ongoing and continuous business presence in

     the State of Texas and specifically within this District, which is illustrated by the fact that Uber

     has 296 employees residing in the Austin, Texas area and within this District.            See Uber

     corporate profile page on LinkedIn.com, which lists the location of Uber employees worldwide,

     and specifically lists 296 such individual employees in the Austin, Texas area. Among those

     employees are upper level individuals holding the following titles: (i) General Manager; (ii)

     Regional General Manager; (iii) Head of Uber Eats Sales – US; (iv) Head of Strategic

     Partnerships; (v) Sales Management; (vi) Account Executive; and (vii) Sales Manager – Talent

     Acquisition.                               See          https://www.linkedin.com/company/uber-

     com/people/?facetGeoRegion=us%3A0%2Cus%3A64&keywords=texas




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             4
               Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 5 of 36




8.    Venue is proper in the Western District of Texas as to Defendant pursuant to at least 28 U.S.C.

      §§ 1391(c)(2) and 1400(b). As noted above, Defendant maintains a regular and established

      business presence in this District.

                                            PATENTS-IN-SUIT

9.    GreatGigz Solutions, LLC is the owner, by assignment, of U.S. Patent Nos. 6.662,194 (“the ’194

      Patent”); 7,490,086 (“the ’086 Patent”); 9,760,864 (“the ’864 Patent”); and 10,096,000 (“the

      ’000 Patent”) (hereinafter collectively referred to as “the GGS Patents”).

10.   The GGS Patents are valid, enforceable, and were duly issued in full compliance with Title 35 of

      the United States Code.


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          5
                 Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 6 of 36




11.   The inventions described and claimed in the GGS Patents were invented by Raymond Anthony

      Joao.

12.   The GGS Patents each include numerous claims defining distinct inventions.

13.   The priority date of each of the GGS Patents is at least as early as July 31, 1999. As of the

      priority date, the inventions as claimed were novel, non-obvious, unconventional, and non-

      routine.

14.   For example, and as evidence of the stated non-routine aspects of the inventions, during

      prosecution of the ’864 Patent, the patent examiner considered whether the claims of the ’864

      Patent were eligible under 35 USC §101 in view of the United States Supreme Court’s decision

      in Alice. The patent examiner affirmatively and expressly found that the claims are in fact patent

      eligible under 35 USC §101 because all pending claims are directed to patent-eligible subject

      matter, because none of the pending claims are directed to an abstract idea, and because there

      would be no preemption of the abstract idea or the field of the abstract idea.

15.   GreatGigz Solutions, LLC alleges infringement on the part of Defendant of the ’194 Patent, the

      ’086 Patent, the ’864 Patent, and the ’000 Patent (collectively as the “Asserted Patents”).

16.   The ’194 Patent relates generally to an apparatus and method for providing recruitment

      information, including a memory device for storing information regarding at least one of a job

      opening, a position, an assignment, a contract, and a project, and information regarding a job

      search request, a processing device for processing information regarding the job Search request

      upon a detection of an occurrence of a searching event, wherein the processing device utilizes

      information regarding the at least one of a job opening, a position, an assignment, a contract, and

      a project, stored in the memory device, and further wherein the processing device generates a

      message containing information regarding at least one of a job opening, a position, an




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             6
               Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 7 of 36




      assignment, a contract, and a project, wherein the message is responsive to the job search

      request, and a transmitter for transmitting the message to a communication device associated

      with an individual in real-time. See Abstract, ’194 Patent.

17.   The ’086 Patent relates generally to an apparatus, including a memory device which stores

      information regarding a job opening, position, assignment, contract, or project, and information

      regarding a job search request or inquiry, a processing device which processing the information

      regarding a job search request or inquiry upon an automatic detection of an occurrence of a

      searching event which is an occurrence of a job posting, a posting of new or revised data or

      information, a news release of a business event, an employment-related event, an economic

      report, industry-specific news, an event which creates an to fill a position, or an event which

      creates an interest to seek a position, and generates a message, containing the information

      regarding a job opening, position, assignment, contract, or project, responsive to the job search

      request or inquiry, and a transmitter which transmits the message to a communication device

      associated with an individual. See Abstract, ’086 Patent.

18.   The ’864 Patent relates generally to an apparatus, including a memory device for storing work

      schedule information or scheduling information for an individual, a transmitter for transmitting a

      job search request to a computer, wherein the computer is specially programmed for processing

      the job search request, for generating a message containing information regarding a job opening,

      a position, an assignment, a contract, or a project, and for transmitting the message to the

      apparatus in response to the job search request; a receiver for receiving the message; and a

      display for displaying at least some of the information contained in the message. See Abstract,

      ’864 Patent.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            7
               Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 8 of 36




19.   The ’000 Patent relates generally to an apparatus, including a memory which stores work

      schedule information or scheduling information for an employer, hiring entity, individual,

      independent contractor, temporary worker, or freelancer; a receiver which receives a first request

      to obtain work schedule information or scheduling information for the employer, hiring entity,

      individual, independent contractor, temporary worker, or freelancer, and the first request is

      received from a first communication device; a processing device, specially programmed for

      processing information contained in the first request, generates a first message containing the

      work schedule or scheduling information for the employer, hiring entity, individual, independent

      contractor, temporary worker, or freelancer; and a transmitter for transmitting the first message

      to the first communication device or to a second communication device.               The apparatus

      processes information in a second request. Information contained in the second request is based

      on the work schedule information or the scheduling information contained in the first message.

      See Abstract, ’000 Patent.

20.   As noted, the claims of the Asserted Patents claim priority to at least July 31, 1999. At that time,

      the idea of launching Uber.com was still several years away.

21.   The claims of the Asserted Patents are not drawn to laws of nature, natural phenomena, or

      abstract ideas. Although the systems and methods claimed in the Asserted Patents are ubiquitous

      now (and, as a result, are widely infringed), the specific combinations of elements, as recited in

      the claims, was not conventional or routine at the time of the invention.

22.   Further, the claims of the Asserted Patents contain inventive concepts which transform the

      underlying non-abstract aspects of the claims into patent-eligible subject matter.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              8
               Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 9 of 36




23.   Consequently, the claims of the Asserted Patents recite systems and methods resulting in

      improved functionality of the claimed systems and represent technological improvements to the

      operation of computers.

24.   The claims of the Asserted Patents overcome deficiencies existing in the art as of the date of

      invention, and comprise non-conventional approaches that transform the inventions as claimed

      into substantially more than mere abstract ideas. For example, as of the date of invention, “[j]ob

      searching activities and recruitment activities typically require efforts in introducing parties to

      one another, pre-screening the parties prior to, and/or subsequent to, an introduction, acting as an

      information gathering entity for a party, exchanging information in order to determine if a

      relationship is appropriate and/or desirable, negotiating a deal, and/or consummating a deal

      between the respective parties. While individuals and/or employers and/or hiring entities can act

      on their own behalf during most of the process, one of the parties may typically enlist the efforts

      of an employment agency or agencies, a recruiter(s), a so-called ‘headhunter(s)’, an employment

      and/or career consultant(s), a temporary employment agency or agencies, a personal agent(s), a

      personal manager(s), and/or another intermediary or intermediaries, sometimes at great

      expense.” ’194 Patent at 1:59-2:6. The inventions as claimed overcome these deficiencies in the

      state of the art, and provide substantial cost savings to all parties. As explained, as of the date of

      invention, “[t]he enlistment of employment agencies, recruiters, so-called ‘headhunters’,

      employment and/or career consultants, temporary employment agencies, personal agents,

      personal managers, and/or other intermediaries, can be costly and can lead to job search efforts

      and/or recruitment efforts which may be limited in breadth and/or scope by the personal and/or

      individual contacts, limitations and/or constraints associated with the employment agency,

      recruiter, so-called ‘headhunter’, employment and/or career consultant, temporary employment




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                9
              Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 10 of 36




      agency, personal agent, personal manager, and/or other intermediary.” Id. at 2:7-17. As such,

      the inventions as claimed provide non-conventional solutions to the conventional problems of the

      day because the need for a costly middle-man in the process is overcome. Id. at 2:18-24; 6:45-

      55.

25.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[j]ob searching efforts and recruitment efforts may be limited by and/or be

      constrained by limited personal contacts, geographical constraints, monetary constraints, and/or

      time constraints. Oftentimes, individuals, employers and/or hiring entities, do not have the

      resources to conduct their own respective job searching efforts or recruitment efforts. The

      enlistment of employment agencies, recruiters, so-called ‘headhunters’, employment and/or

      career consultants, temporary employment agencies, personal agents, personal managers, and/or

      other intermediaries, may not be sufficient to overcome these limitations and/or constraints,

      particularly, if the respective employment agency or agencies, recruiter(s), so-called

      ‘headhunter(s)’, employment and/or career consultant(s), temporary employment agency or

      agencies, personal agent(s), personal manager(s) and/or other intermediary or intermediaries, are

      working with similar limitations and/or constraints.” Id. at 2:26-42. As such, the inventions as

      claimed provide non-conventional solutions to the conventional problems of the day because the

      need for extensive personal contacts and geographical proximity are overcome.

26.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[t]he job search process and/or the recruitment process can typically be rendered

      more difficult in instances when additional information may be requested by one or by both of




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          10
              Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 11 of 36




      the parties concerning a counterpart. This typically results in time delays and/or additional

      expense to the party having to comply with such a request.” Id. at 2:43-48. As such, the

      inventions as claimed provide non-conventional solutions to the conventional problems of the

      day because the need for time-consuming delays is overcome.

27.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[j]ob searching efforts and/or recruitment efforts may further be rendered more

      difficult when the parties are not properly pre-screened, thereby resulting in wasted time and

      effort, and/or when the parties are not properly informed as to the needs and/or demands of a

      counterpart.   The needs and/or demands can include job description, job needs, project

      description, assignment description, salary, compensation, and/or other related information. The

      failure to pre-screen the parties and/or to conduct a dialog and/or initiate interviews and/or

      discussions when the parties may be so far apart regarding their respective needs, requests and/or

      expectations, for example, those involving job duties and/or salary, can result in wasted time and

      effort.” Id. at 2:49-61. As such, the inventions as claimed provide non-conventional solutions to

      the conventional problems of the day because the associated time and effort are reduced,

      resulting in more efficient processes and cost savings for all involved.

28.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[c]onfidentiality is typically another concern in job searching activities and/or in

      recruitment activities. Individuals, employees, and/or hiring entities may have an interest in,

      and/or a desire for, maintaining confidentiality during at least some initial stages of any job

      search and/or recruitment effort. In some instances, once an initial interest is expressed, any




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           11
              Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 12 of 36




      confidentiality which may have existed may be lost for the remainder of the process.

      Sometimes, it may be desirable for an individual, an employer and/or hiring entity, to retain at

      least some level of confidentiality and/or anonymity further into the job search and/or

      recruitment process. In this manner, at least some confidentiality and/or anonymity can be

      preserved, especially if a deal between the parties is not ultimately reached.” Id. at 2:62-3:8. As

      such, the inventions as claimed provide non-conventional solutions to the conventional problems

      of the day because the need for confidentiality in the process is enhanced. See id. at 6:59-65.

29.   As noted above, during prosecution of the ’864 Patent, the patent examiner considered whether

      the claims of the ’864 Patent were eligible under 35 USC §101 in view of the United States

      Supreme Court’s decision in Alice. The patent examiner expressly found that the claims are in

      fact patent eligible under 35 USC §101 because all pending claims are directed to patent-eligible

      subject matter, none of the pending claims are directed to an abstract idea, and there would be no

      preemption of the abstract idea or the field of the abstract idea. For these same reasons, all of the

      claims of the Asserted Patents are patent-eligible.

30.   The ’194 Patent was examined by Primary United States Patent Examiner Franz Colby. During

      the examination of the ’194 Patent, the United States Patent Examiner searched for prior art in

      the following US Classifications: 705/1, 10, 11, 705/26, 707/104.1, 10, 3, and 103R.

31.   After conducting a search for prior art during the examination of the ’194 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 5,164,897, 11/1992, Clark et al.; (ii) 5,832,497, 11/1998, Taylor;

      (iii) 5,884.270, 3/1999, Walker et al.; (iv) 5,884.272, 3/1999, Walker et al.; (v) 5,978,768,

      11/1999, McGovern et al.; (vi) 6,324,538, 11/2001, Wesinger, Jr. et al.; (vii) 6,332,125, 12/2001,




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              12
                Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 13 of 36




      Callen et al.; (viii) 6,363,376, 3/2002, Wiens et al.; (ix) 6,370,510, 4/2002, McGovern et al.; (x)

      6,381,592, 4/2002, Reuning; and (xi) 6,385,620, 5/2002, Kurzius et al.

32.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’194 Patent to issue. In so doing, it is

      presumed that Examiner Colby used his or her knowledge of the art when examining the claims.

      K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further

      presumed that Examiner Colby has experience in the field of the invention, and that the

      Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee, 277

      F.3d 1338, 1345 (Fed. Cir. 2002).

33.   The ’194 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such

      technology leaders as Ricoh, Robert Half International, IBM, Yahoo!, Oracle, Amazon, Monster,

      and CareerBuilder.

34.   The ’086 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’086 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 707/104.1, 707/3, 10, 103R, 1, 2, 4, 5, 705/1, 10, 11, and

      705/26.

35.   After conducting a search for prior art during the examination of the ’086 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 4,625,081, 11/1986, Lotito et al.; (ii) 5,164,897, 11/1992, Clark et

      al.; (iii) 5,978,768, 11/1999, McGovern et al.; (iv) 6,370,510, 4/2002, McGovern et al.; (v)

      6,381,592, 4/2002, Reuning; (vi) 6,385,620, 5/2002, Kurzius et al.; (vii) 6,567,784, 5/2003,




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            13
              Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 14 of 36




      Bukow; (viii) 6,662,194, 12/2003, Joao; (ix) 6,873,964, 3/2005, Williams et al.; (x) 7,148,991,

      12/2006, Suzuki et al.; and (xi) 2003/020531, 6/2003, Parker.

36.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’086 Patent to issue. In so doing, it is

      presumed that Examiner Corrielus used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Corrielus has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002).

37.   The ’086 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such

      technology leaders as Xerox, Yahoo!, EDS, Microsoft, CareerBuilder, Monster, LinkedIn, and

      IBM.

38.   The ’864 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’864 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 707/758.

39.   After conducting a search for prior art during the examination of the ’864 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 5,164,897, 11/1992, Clark; (ii) 5,758,324, 5/1998, Hartman; (iii)

      5,832,497, 11/1998, Taylor; (iv) 5,862,223, 1/1999, Walker; (v) 5,884,270, 3/1999, Walker; (vi)

      5,884,272, 3/1999, Walker; (vii) 5,978,768, 11/1999, McGovern; (viii) 6,157,808, 12/2000,

      Hollingsworth; (ix) 6,266,659, 7/2001, Nadkarni; (x) 6,370,510, 4/2002, McGovern; (xi)




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            14
              Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 15 of 36




      6.381,592, 4/2002, Reuning; (xii) 6,398,556, 6/2002, Ho; (xiii) 6,408,337, 6/2002, Dietz; (xiv)

      6,409,514, 6/2002, Bull; (xv) 6,466,91, 10/2002, Mitsuoka; (xvi) 6,718,340, 4/2004, Hartman;

      (xvii) 6,873,964, 3/2005, Williams; (xviii) 7,054,821, 5/2006, Rosenthal; (xix) 7,305,347,

      12/2007, Joao; (xx) 7,523,045, 4/2009, Walker; (xxi) 2001/0042000 Al, 11/2001, Defoor, Jr.;

      (xxii) 2002/0002476 A1, 1/2002, Mitsuoka; (xxiii) 2002/0152316 A1, 10/2002, Dietz; and (xxiv)

      2005/0010467 A1, 1/2005, Dietz.

40.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’864 Patent to issue. In so doing, it is

      presumed that Examiner Corrielus used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Corrielus has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002).

41.   The ’864 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such

      technology leaders as Ricoh, Robert Half International, IBM, Yahoo!, Xerox, Amazon, Monster,

      HP, CareerBuilder, Microsoft, LinkedIn, and General Electric.

42.   The ’000 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’000 Patent, the United States Patent Examiner searched for prior

      art across multiple classifications.

43.   After conducting a search for prior art during the examination of the ’000 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            15
              Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 16 of 36




      found during the search: (i) 5,884,272, 3/1999, Walker; (ii) 6,266,659, 7/2001, Nadkarni; (iii)

      6,370,510, 4/2002, McGovern; (iv) 6,457,005, 9/2002, Torrey, (v) 7,305,347, 12/2007, Joao; and

      (vi) 2002/0120532 A1, 8/2002, McGovern.

44.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’000 Patent to issue. In so doing, it is

      presumed that Examiner Corrielus used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Corrielus has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002).

45.   The ’000 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such

      technology leaders as Ricoh, Robert Half International, General Electric, IBM, AT&T, HP,

      Yahoo!, Xerox, Monster, Amazon, CareerBuilder, Microsoft, Oracle, and LinkedIn.

46.   The claims of the Asserted Patents were all properly issued, and are valid and enforceable for the

      respective terms of their statutory life through expiration, and are enforceable for purposes of

      seeking damages for past infringement even post-expiration. See, e.g., Genetics Institute, LLC v.

      Novartis Vaccines and Diagnostics, Inc., 655 F.3d 1291, 1299 (Fed. Cir. 2011) (“[A]n expired

      patent is not viewed as having ‘never existed.’ Much to the contrary, a patent does have value

      beyond its expiration date. For example, an expired patent may form the basis of an action for

      past damages subject to the six-year limitation under 35 U.S.C. § 286”) (internal citations

      omitted).




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           16
              Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 17 of 36




                            THE ACCUSED INSTRUMENTALITIES

47.   On information and belief, Defendant makes, sells, advertises, offers for sale, uses, or otherwise

      provides the Uber website and its ancillary sites, including its various Mobile Applications

      (including Uber for Riders; Uber Driver; Uber Eats; Uber Freight; and Uber Eats for

      Restaurants), in the United States. The Uber apparatus comprises servers, hardware, software,

      and a collection of related and/or linked web pages and Mobile Applications for providing job

      search and/or recruitment services to individuals (including riders, job seekers, contractors,

      employers, and restaurants) in the United States. The Uber system comprises an apparatus with

      multiple interconnected infrastructures that infringe the Asserted Patents. The public-facing

      aspect of the Uber apparatus is the Uber website, which is available at www.uber.com, together

      with the associated Uber Mobile Applications for Riders and Drivers, respectively, as well as the

      associated Uber Mobile Applications for Uber Eats, Uber Freight, and Uber Eats for Restaurants.

      Collectively, all of the foregoing comprise the “Accused Instrumentalities.”

                                            COUNT I
                             Infringement of U.S. Patent No. 6,662,194

48.   Plaintiff incorporates the above paragraphs by reference.

49.   Defendant has been on actual notice of the ’194 Patent at least as early as the date it received

      service of this Original Complaint.

50.   On information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

51.   On information and belief, Defendant has directly infringed and continues to directly infringe at

      least Claim 1 of the ’194 Patent by making, using, importing, selling, and/or, offering for sale the

      Accused Instrumentalities.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             17
              Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 18 of 36




52.   The Accused Instrumentalities comprise an apparatus for providing recruitment information.

      The infringing apparatus comprises servers, hardware, software, and a collection of related

      and/or linked web pages and mobile applications for providing recruitment information and

      services to individuals (including riders, job seekers, contractors, employers, and restaurants) in

      the United States. The apparatus comprises a memory device, a processing device, and a

      transmitter. On information and belief, the Accused Instrumentalities comprise an apparatus

      built on what is referred to as the Michelangelo Platform, which is itself comprised of a

      multitude of components including HDFS, Spark, Samza, Cassandra, MLLib, XGBoost, and

      TensorFlow. See https://stackshare.io/stack-history-timeline-uber-tech-stack-evolution. Further

      on information and belief, the Michelangelo Platform is built on top of Uber’s data and compute

      infrastructure, providing a data lake that stores all of Uber’s transactional and logged data. The

      Uber system uses Kafka to broker aggregate logged messages from all of Uber’s services, in

      addition to the Samza streaming compute engine, managed Cassandra clusters, and Uber’s in-

      house service provisioning and deployment tools.         See https://eng.uber.com/michelangelo-

      machine-learning-platform/. Further on information and belief, the Uber apparatus performs pre-

      computing and real-time computing operations in providing the infringing services. Id.

53.   On information and belief, the infringing Uber apparatus maintains and stores in memory real-

      time data with respect to the location of available (and soon-to-be available) Independent

      Contractors (e.g., the drivers); the data includes at least information concerning the vehicle and

      present occupancy/capacity. The apparatus further maintains and stores in memory real-time

      data concerning the location and needs of the hiring entity or employer (e.g., the rider). See

      https://medium.com/@narengowda/uber-system-design-8b2bc95e2cfe.             On information and

      belief, the infringing Uber apparatus further filters all Independent Contractors by their




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            18
              Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 19 of 36




      respective GPS locations and capacities relative to the needs and location of the hiring entity

      (e.g., the rider) in real-time; riders are then related to at least the ten (10) most appropriate

      Independent Contractors. Id. On information and belief, Apache Kafka is used as the data hub.

      Id. On information and belief, available Independent Contractors submit job search queries

      every four (4) seconds to the Uber apparatus. See https://www.linkedin.com/pulse/uber-system-

      design-demysified-rajesh-s/.




See Uber Passenger Tutorial, available at: https://www.youtube.com/watch?v=r4OdVkoBTv8.

54.   On information end belief, the infringing Uber apparatus processes the relevant information as

      noted above in order to approximate arrival times, and delivers job notifications out to the




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          19
              Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 20 of 36




      Independent Contractors in order of priority until the opportunity is accepted.              See

      https://www.linkedin.com/pulse/uber-system-design-demysified-rajesh-s/.      Drivers are able to

      perform job search queries by going “Online” as an available contractor for hire.




See How to Use Uber Driver App Tutorial, at: https://www.youtube.com/watch?v=fvg5-vZDjsU.

55.   On information and belief, the infringing Uber apparatus comprises a multitude of databases to

      store the pertinent data. On information and belief, such databases comprise Postgres, Redis, and

      Twemproxy, in addition to Uber custom database models. Id. On information and belief, Uber

      maintains multiple datacenters with redundancy. Id.

56.   On information and belief, the Uber Accused Instrumentalities comprise multiple data centers

      housing memory devices, processing devices, receivers, and transmitters. On information and



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          20
              Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 21 of 36




      belief, such data centers are located Worldwide, and comprise, generally, 576 Rack, 5MW

      leases. Each server in the Uber apparatus has a 25Gbit Network, with 16 Racks to a Pod, and 30

      Pods comprising 40 Cabinets each. See https://www.datacenterdynamics.com/en/news/uber-ipo-

      filing-reveals-data-center-details/.

57.   The Uber Accused Instrumentalities comprise a memory device, which stores information

      regarding at least job openings, positions, assignments, and/or projects, which take the form of

      ride or delivery requests from users of the Uber apparatus.        Further, the infringing Uber

      apparatus stores information regarding job search requests, which take the form of driver

      availability data and request polling from such drivers.

58.   The Uber Accused Instrumentalities comprise a processor, which processes the information

      concerning the job search request in real-time, using the ride/delivery request information as

      provided by the employer or hiring entity (e.g., the rider or food delivery requestor). Each such

      request is an advertised job opening, position, assignment, contract, and/or project, which the

      individual Independent Contractor drivers can accept or decline, following receipt of the

      message in real-time (via the Uber transmitter) concerning the available assignment via the Uber

      Mobile Application for Drivers.

59.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the

      ’194 Patent.

60.   To the extent Defendant continues, and has continued, its infringing activities noted above in an

      infringing manner post-notice of the ’194 Patent, such infringement is necessarily willful and

      deliberate.    Plaintiff believes and contends that Defendant’s continuance of its clear and




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          21
               Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 22 of 36




      inexcusable infringement of the ’194 Patent post-notice is willful, wanton, malicious, bad-faith,

      deliberate, and/or consciously wrongful.

61.   Including because of the foregoing, Plaintiff contends such activities by Defendant qualify this as

      an egregious case of misconduct beyond typical infringement, entitling Plaintiff to enhanced

      damages. Including based on the foregoing, Plaintiff requests an award enhanced damages,

      including treble damages, pursuant to 35 U.S.C. § 284.

62.   Each of Defendant’s aforesaid activities have been without authority and/or license from

      Plaintiff.

                                           COUNT II
                             Infringement of U.S. Patent No. 7,490,086

63.   Plaintiff incorporates the above paragraphs by reference.

64.   Defendant has been on actual notice of the ’086 Patent at least as early as the date it received

      service of this Original Complaint.

65.   On information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

66.   On information and belief, Defendant has directly infringed and continues to directly infringe at

      least Claim 18 of the ’086 Patent by making, using, importing, selling, and/or, offering for sale

      the Accused Instrumentalities.

67.   The Accused Instrumentalities comprise an apparatus for providing recruitment information.

      The infringing apparatus comprises servers, hardware, software, and a collection of related

      and/or linked web pages and mobile applications for providing recruitment information and

      services to individuals (including riders, job seekers, contractors, employers, and restaurants) in

      the United States. The apparatus comprises a memory device, a processing device, and a

      transmitter. On information and belief, the Accused Instrumentalities comprise an apparatus



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            22
              Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 23 of 36




      built on what is referred to as the Michelangelo Platform, which is itself comprised of a

      multitude of components including HDFS, Spark, Samza, Cassandra, MLLib, XGBoost, and

      TensorFlow. Further on information and belief, the Michelangelo Platform is built on top of

      Uber’s data and compute infrastructure, providing a data lake that stores all of Uber’s

      transactional and logged data. The Uber system uses Kafka to broker aggregate logged messages

      from all of Uber’s services, in addition to the Samza streaming compute engine, managed

      Cassandra clusters, and Uber’s in-house service provisioning and deployment tools. Further on

      information and belief, the Uber apparatus performs pre-computing and real-time computing

      operations in providing the infringing services. See above.

68.   On information and belief, the infringing Uber apparatus maintains and stores in memory real-

      time data with respect to the location of available (and soon-to-be available) Independent

      Contractors (e.g., the drivers); the data includes at least information concerning the vehicle and

      present occupancy/capacity. The apparatus further maintains and stores in memory real-time

      data concerning the location and needs of the hiring entity or employer (e.g., the rider). On

      information and belief, the infringing Uber apparatus further filters all Independent Contractors

      by their respective GPS locations and capacities relative to the needs and location of the hiring

      entity (e.g., the rider) in real-time; riders are then related to at least the ten (10) most appropriate

      Independent Contractors. Id. On information and belief, Apache Kafka is used as the data hub.

      On information and belief, available Independent Contractors submit job search queries every

      four (4) seconds to the Uber apparatus. See above.

69.   On information end belief, the infringing Uber apparatus processes the relevant information as

      noted above in order to approximate arrival times, and delivers job notifications out to the




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 23
              Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 24 of 36




      Independent Contractors in order of priority until the opportunity is accepted. Drivers are able to

      perform job search queries by going “Online” as an available contractor for hire. See above.

70.   On information and belief, the infringing Uber apparatus comprises a multitude of databases to

      store the pertinent data. On information and belief, such databases comprise Postgres, Redis, and

      Twemproxy, in addition to Uber custom database models. On information and belief, Uber

      maintains multiple datacenters with redundancy. See above.

71.   On information and belief, the Uber Accused Instrumentalities comprise multiple data centers

      housing memory devices, processing devices, receivers, and transmitters. On information and

      belief, such data centers are located Worldwide, and comprise, generally, 576 Rack, 5MW

      leases. Each server in the Uber apparatus has a 25Gbit Network, with 16 Racks to a Pod, and 30

      Pods comprising 40 Cabinets each. See above.

72.   The Uber Accused Instrumentalities comprise a memory device, which stores information

      regarding individuals available for applying for a job opportunity or hiring need. On information

      and belief, the Uber memory device stores information concerning drivers who are available and

      willing to accept assignments within the Uber network. Each such driver, on information and

      belief, is employed by Uber as an Independent Contractor and is retained by users of the Uber

      apparatus to perform specific, defined tasks for the benefit of the user. See above.

73.   The Uber Accused Instrumentalities store work schedule information for each such driver

      (independent contractor) by virtue of the driver’s “Online” availability, which is indicated via the

      Uber Driver Mobile Application. See above.

74.   The Uber Accused Instrumentalities comprise a processing device which automatically detects

      searching events, which occur when a user of the Uber apparatus completes a Ride Request or

      Uber Eats Delivery Request. Each such Request comprises a job posting for Uber drivers, and




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             24
              Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 25 of 36




      otherwise comprises an event which creates an interest in an individual (e.g., the driver) to seek

      and accept the position. See above.

75.   The Uber Accused Instrumentalities comprise a processing device which generates a message

      containing information regarding the individual (including but not limited to, availability,

      proximity, acceptance, identity, photo, estimated time of arrival, and location). The message is

      transmitted to the user (employer or hiring entity) via the Uber Mobile Application or via the

      Uber website. See above and below:




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           25
              Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 26 of 36




See Uber Passenger Tutorial, available at: https://www.youtube.com/watch?v=3LEEC8iTz64.

76.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the

      ’086 Patent.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          26
               Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 27 of 36




77.   To the extent Defendant continues, and has continued, its infringing activities noted above in an

      infringing manner post-notice of the ’086 Patent, such infringement is necessarily willful and

      deliberate.   Plaintiff believes and contends that Defendant’s continuance of its clear and

      inexcusable infringement of the ’086 Patent post-notice is willful, wanton, malicious, bad-faith,

      deliberate, and/or consciously wrongful.

78.   Including because of the foregoing, Plaintiff contends such activities by Defendant qualify this as

      an egregious case of misconduct beyond typical infringement, entitling Plaintiff to enhanced

      damages. Including based on the foregoing, Plaintiff requests an award enhanced damages,

      including treble damages, pursuant to 35 U.S.C. § 284.

79.   Each of Defendant’s aforesaid activities have been without authority and/or license from

      Plaintiff.

                                           COUNT III
                             Infringement of U.S. Patent No. 9,760,864

80.   Plaintiff incorporates the above paragraphs by reference.

81.   On information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

82.   On information and belief, Defendant has directly infringed at least Claim 1 of the ’864 Patent

      by making, using, importing, selling, and/or, offering for sale the Accused Instrumentalities.

83.   The Accused Instrumentalities comprise an apparatus for providing recruitment information.

      The infringing apparatus comprises servers, hardware, software, and a collection of related

      and/or linked web pages and mobile applications for providing recruitment information and

      services to individuals (including riders, job seekers, contractors, employers, and restaurants) in

      the United States. The apparatus comprises a memory device, a receiver, a processor, and a

      transmitter. On information and belief, the Accused Instrumentalities comprise an apparatus



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             27
              Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 28 of 36




      built on what is referred to as the Michelangelo Platform, which is itself comprised of a

      multitude of components including HDFS, Spark, Samza, Cassandra, MLLib, XGBoost, and

      TensorFlow. Further on information and belief, the Michelangelo Platform is built on top of

      Uber’s data and compute infrastructure, providing a data lake that stores all of Uber’s

      transactional and logged data. The Uber system uses Kafka to broker aggregate logged messages

      from all of Uber’s services, in addition to the Samza streaming compute engine, managed

      Cassandra clusters, and Uber’s in-house service provisioning and deployment tools. Further on

      information and belief, the Uber apparatus performs pre-computing and real-time computing

      operations in providing the infringing services. See above.

84.   On information and belief, the infringing Uber apparatus maintains and stores in memory real-

      time data with respect to the location of available (and soon-to-be available) Independent

      Contractors (e.g., the drivers); the data includes at least information concerning the vehicle and

      present occupancy/capacity. The apparatus further maintains and stores in memory real-time

      data concerning the location and needs of the hiring entity or employer (e.g., the rider). On

      information and belief, the infringing Uber apparatus further filters all Independent Contractors

      by their respective GPS locations and capacities relative to the needs and location of the hiring

      entity (e.g., the rider) in real-time; riders are then related to at least the ten (10) most appropriate

      Independent Contractors. Id. On information and belief, Apache Kafka is used as the data hub.

      On information and belief, available Independent Contractors submit job search queries every

      four (4) seconds to the Uber apparatus. See above.

85.   On information end belief, the infringing Uber apparatus processes the relevant information as

      noted above in order to approximate arrival times, and delivers job notifications out to the




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 28
              Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 29 of 36




      Independent Contractors in order of priority until the opportunity is accepted. Drivers are able to

      perform job search queries by going “Online” as an available contractor for hire. See above.

86.   On information and belief, the infringing Uber apparatus comprises a multitude of databases to

      store the pertinent data. On information and belief, such databases comprise Postgres, Redis, and

      Twemproxy, in addition to Uber custom database models. On information and belief, Uber

      maintains multiple datacenters with redundancy. See above.

87.   On information and belief, the Uber Accused Instrumentalities comprise multiple data centers

      housing memory devices, processing devices, receivers, and transmitters. On information and

      belief, such data centers are located Worldwide, and comprise, generally, 576 Rack, 5MW

      leases. Each server in the Uber apparatus has a 25Gbit Network, with 16 Racks to a Pod, and 30

      Pods comprising 40 Cabinets each. See above.

88.   The Uber Accused Instrumentalities comprise a memory device, which stores information

      regarding individuals available for applying for a job opportunity or hiring need. On information

      and belief, the Uber memory device stores information concerning drivers who are available and

      willing to accept assignments within the Uber network. Each such driver, on information and

      belief, is employed by Uber as an Independent Contractor and is retained by users of the Uber

      apparatus to perform specific, defined tasks for the benefit of the user. See above.

89.   The Uber Accused Instrumentalities store work schedule information for each such driver

      (independent contractor) by virtue of the driver’s “Online” availability, which is indicated via the

      Uber Driver Mobile Application. See above.

90.   The Uber Accused Instrumentalities comprise a receiver for receiving a first request from a

      communication device associated with a hiring entity (e.g., the user of the Uber Mobile App for

      Riders or, in the alternative, users of the Uber Eats Applications, and/or the user of the Uber web




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             29
               Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 30 of 36




      page at www.uber.com or www.ubereats.com). On information and belief, when a user seeks to

      place a Ride or Delivery Request using the Uber apparatus, a first request is generated to obtain

      the work schedule information for the known available Independent Contractors in order to

      generate an Estimated Time for Delivery and populate the mapping function. If acceptable, the

      user has the option of placing the formal Request and completing the transaction. See above and

      below:




See Uber Passenger Tutorial, available at: https://www.youtube.com/watch?v=r4OdVkoBTv8.

91.   On information and belief, when a user completes a formal Ride or Delivery Request using the

      Uber Accused Instrumentalities, the Request comprises a Second Request to engage and obtain




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          30
               Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 31 of 36




      the Uber Independent Contractor in the vicinity, and to thereafter complete the ride or delivery

      transaction. On information and belief, the Independent Contractor Drivers are notified via

      “push notification” when a new ride or delivery opportunity is available, based on their

      proximity and capacity. If the initial driver does not timely respond by accepting the position, it

      is passed to the next available driver for consideration. Ultimately, the Second Request is

      confirmed, and the user is then provided with arrival information, including driver and vehicle

      data in real-time. See above.

92.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

      of damages adequate to compensate for the infringement shall be determined at trial but is in no

      event less than a reasonable royalty from the date of first infringement to the expiration of the

      ’864 Patent.

93.   Based on the foregoing, Plaintiff requests an award enhanced damages, including treble

      damages, pursuant to 35 U.S.C. § 284.

94.   Each of Defendant’s aforesaid activities have been without authority and/or license from

      Plaintiff.

                                           COUNT IV
                            Infringement of U.S. Patent No. 10,096,000

95.   Plaintiff incorporates the above paragraphs by reference.

96.   On information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

97.   On information and belief, Defendant has directly infringed at least Claim 1 of the ’000 Patent

      by making, using, importing, selling, and/or, offering for sale the Accused Instrumentalities.

98.   The Accused Instrumentalities comprise an apparatus for providing recruitment information.

      The infringing apparatus comprises servers, hardware, software, and a collection of related



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             31
              Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 32 of 36




      and/or linked web pages and mobile applications for providing recruitment information and

      services to individuals (including riders, job seekers, contractors, employers, and restaurants) in

      the United States. The apparatus comprises a memory device, a receiver, a processor, and a

      transmitter. On information and belief, the Accused Instrumentalities comprise an apparatus

      built on what is referred to as the Michelangelo Platform, which is itself comprised of a

      multitude of components including HDFS, Spark, Samza, Cassandra, MLLib, XGBoost, and

      TensorFlow. Further on information and belief, the Michelangelo Platform is built on top of

      Uber’s data and compute infrastructure, providing a data lake that stores all of Uber’s

      transactional and logged data. The Uber system uses Kafka to broker aggregate logged messages

      from all of Uber’s services, in addition to the Samza streaming compute engine, managed

      Cassandra clusters, and Uber’s in-house service provisioning and deployment tools. Further on

      information and belief, the Uber apparatus performs pre-computing and real-time computing

      operations in providing the infringing services. See above.

99.   On information and belief, the infringing Uber apparatus maintains and stores in memory real-

      time data with respect to the location of available (and soon-to-be available) Independent

      Contractors (e.g., the drivers); the data includes at least information concerning the vehicle and

      present occupancy/capacity. The apparatus further maintains and stores in memory real-time

      data concerning the location and needs of the hiring entity or employer (e.g., the rider). On

      information and belief, the infringing Uber apparatus further filters all Independent Contractors

      by their respective GPS locations and capacities relative to the needs and location of the hiring

      entity (e.g., the rider) in real-time; riders are then related to at least the ten (10) most appropriate

      Independent Contractors. Id. On information and belief, Apache Kafka is used as the data hub.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                 32
               Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 33 of 36




       On information and belief, available Independent Contractors submit job search queries every

       four (4) seconds to the Uber apparatus. See above.

100.   On information end belief, the infringing Uber apparatus processes the relevant information as

       noted above in order to approximate arrival times, and delivers job notifications out to the

       Independent Contractors in order of priority until the opportunity is accepted. Drivers are able to

       perform job search queries by going “Online” as an available contractor for hire. See above.

101.   On information and belief, the infringing Uber apparatus comprises a multitude of databases to

       store the pertinent data. On information and belief, such databases comprise Postgres, Redis, and

       Twemproxy, in addition to Uber custom database models. On information and belief, Uber

       maintains multiple datacenters with redundancy. See above.

102.   On information and belief, the Uber Accused Instrumentalities comprise multiple data centers

       housing memory devices, processing devices, receivers, and transmitters. On information and

       belief, such data centers are located Worldwide, and comprise, generally, 576 Rack, 5MW

       leases. Each server in the Uber apparatus has a 25Gbit Network, with 16 Racks to a Pod, and 30

       Pods comprising 40 Cabinets each. See above.

103.   The Uber Accused Instrumentalities comprise a memory device, which stores information

       regarding individuals available for applying for a job opportunity or hiring need. On information

       and belief, the Uber memory device stores information concerning drivers who are available and

       willing to accept assignments within the Uber network. Each such driver, on information and

       belief, is employed by Uber as an Independent Contractor and is retained by users of the Uber

       apparatus to perform specific, defined tasks for the benefit of the user. See above.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             33
               Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 34 of 36




104.   The Uber Accused Instrumentalities store work schedule information for each such driver

       (independent contractor) by virtue of the driver’s “Online” availability, which is indicated via the

       Uber Driver Mobile Application. See above.

105.   The Uber Accused Instrumentalities comprise a receiver for receiving a first request from a

       communication device associated with a hiring entity (e.g., the user of the Uber Mobile App for

       Riders or, in the alternative, users of the Uber Eats Applications, and/or the user of the Uber web

       page at www.uber.com or www.ubereats.com). On information and belief, when a user seeks to

       place a Ride or Delivery Request using the Uber apparatus, a first request is generated to obtain

       the work schedule information for the known available Independent Contractors in order to

       generate an Estimated Time for Delivery and populate the mapping function. If acceptable, the

       user has the option of placing the formal Request and completing the transaction. See above.

106.   On information and belief, when a user completes a formal Ride or Delivery Request using the

       Uber Accused Instrumentalities, the Request comprises a Second Request to engage and obtain

       the Uber Independent Contractor in the vicinity, and to thereafter complete the ride or delivery

       transaction. On information and belief, the Independent Contractor Drivers are notified via

       “push notification” when a new ride or delivery opportunity is available, based on their

       proximity and capacity. If the initial driver does not timely respond by accepting the position, it

       is passed to the next available driver for consideration. Ultimately, the Second Request is

       confirmed, and the user is then provided with arrival information, including driver and vehicle

       data in real-time. See above.

107.   The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

       of damages adequate to compensate for the infringement shall be determined at trial but is in no




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              34
                Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 35 of 36




       event less than a reasonable royalty from the date of first infringement to the expiration of the

       ’000 Patent.

108.   Based on the foregoing, Plaintiff requests an award enhanced damages, including treble

       damages, pursuant to 35 U.S.C. § 284.

109.   Each of Defendant’s aforesaid activities have been without authority and/or license from

       Plaintiff.

                                       PRAYER FOR RELIEF

       WHEREFORE, GreatGigz Solutions, LLC respectfully requests the Court enter judgment

against Defendant as follows:

       1.      Declaring that Defendant has infringed each of the Asserted Patents;

       2.      Awarding GreatGigz Solutions, LLC its damages suffered because of Defendant’s

               infringement of the Asserted Patents;

       3.      Awarding GreatGigz Solutions, LLC its costs, attorneys’ fees, expenses, and interest;

       4.      Awarding GreatGigz Solutions, LLC ongoing post-trial royalties; and

       5.      Granting GreatGigz Solutions, LLC such further relief as the Court finds appropriate.

                                           JURY DEMAND

       GreatGigz Solutions, LLC demands trial by jury, under Fed. R. Civ. P. 38.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             35
             Case 6:20-cv-00652 Document 1 Filed 07/17/20 Page 36 of 36




Dated: July 17, 2020                     Respectfully Submitted


                                         /s/ Thomas Fasone III
                                         Thomas Fasone III
                                         Texas Bar No. 00785382
                                         tfasone@ghiplaw.com
                                         M. Scott Fuller
                                         Texas Bar No. 24036607
                                         sfuller@ghiplaw.com

                                         GARTEISER HONEA, PLLC
                                         119 W. Ferguson Street
                                         Tyler, Texas 75702
                                         Telephone: (903) 705-7420
                                         Facsimile: (888) 908-4400


                                         Raymond W. Mort, III
                                         Texas State Bar No. 00791308
                                         raymort@austinlaw.com
                                         THE MORT LAW FIRM, PLLC
                                         100 Congress Ave, Suite 2000
                                         Austin, Texas 78701
                                         Tel/Fax: (512) 865-7950

                                         ATTORNEYS FOR
                                         GREATGIGZ SOLUTIONS, LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                36
